Exhibit 10.1
April 2, 2008
VIA HAND DELIVERY
Mr. Richard Miller
42992 Ian Court
Clinton Township, MI 48038
      Re:      Termination of Employment and Release of Claims
Dear Rich:
     This will confirm the separation of your employment, and termination of
your officer status with the Bank of Birmingham (referred to hereinafter as the
“Bank”) by mutual agreement, effective April 4, 2008 (the “Mutual Separation
Date”). This Mutual Separation Date may be extended for up to thirty
(30) additional days by the written agreement of the Bank and you. The purpose
of this letter (“Letter Agreement”) is to set forth the terms upon which the
Bank will agree to continue to pay you certain monetary amounts and to continue
certain of your benefits while you seek new employment, and to resolve any and
all disputes regarding the mutual separation of your employment and officer
status with the Bank. Those terms are as follows:
     1. Severance. If you sign and deliver the original of this signed Letter
Agreement back to us and comply with the other terms of this Letter Agreement,
the Bank will pay to you a gross amount of $62,501.00, less the required
federal, state, and local withholdings. This amount represents six months of
your normal salary. The Bank will pay this severance pay to you in installments
on its normal paydays as designated by the Bank, beginning with the first payday
after the later of (a) the Mutual Separation Date or (b) the date which is eight
or more days after the date on which you deliver the original of this Letter
Agreement signed by you back to me, and assuming you do not revoke this Letter
Agreement as permitted by Paragraph 13 of this Letter Agreement.
     2. Benefits. The Bank will continue your medical health, prescription drug,
dental, long-term disability and executive life insurance coverage through last
day of the month in which you receive your final installment of the severance
pay referred to in Paragraph 1. To receive these benefits, you must pay any
“employee” portion of the premium as you currently are doing, and you agree to
have it deducted from your severance payments. When your Bank paid benefits end
you will be able to continue health insurance at your cost for the time period
provided under COBRA, and you will receive a letter notifying you of your right
to do so. For purposes of COBRA, your qualifying event will be the last day of
the month in which you receive your final installment of the severance pay
referred to in paragraph 1, above. All other benefits will cease on your Mutual
Separation Date.
     3. Consideration. You hereby acknowledge that the severance payments
described in paragraph 1, and benefits coverages and payments described in
paragraph 2, are discretionary on the

 



--------------------------------------------------------------------------------



 



Mr. Richard Miller
April 1, 2008
Page 2
Bank’s part, exceed any legal duty on the part of the Bank, or legal entitlement
on your part, and that the Bank’s agreement to make such payments is sufficient
consideration for the release terms set forth below.
     4. Complete Release. In consideration of the amounts to be paid by the
Bank, as set forth in paragraphs 1 and 2 above, the adequacy of which you hereby
acknowledge, you, on your own behalf and on behalf of any dependents, spouse,
heirs, successors and assigns, do hereby forever generally release the Bank,
Birmingham Bloomfield Bancshares, Inc., or any entity affiliated with them,
their parent, subsidiary and affiliated companies and their directors,
attorneys, organizers, staff, and any individual or entity currently or formerly
employed by or affiliated with the Bank, Birmingham Bloomfield Bancshares, Inc.
or any entity affiliated with them (collectively, the “Releasees”) from all
rights, claims, actions, and suits of all kinds and descriptions that you ever
had, now have, or hereafter can, shall, or may have, whether known or unknown or
based on facts now known or unknown, fixed or contingent, against the Releasees,
occurring at any time up to and including the date that you execute this Letter
Agreement, by reason of or arising out of any acts, matters, or omissions of the
Releasees, your employment with the Bank, any events occurring during the course
of your employment or the mutual separation and termination of your employment
by the Bank, including, but not limited to, claims of unlawful discrimination
due to race, sex, religion, national or ethnic origin, handicap, disability,
marital status, ancestry or age; claims that the Bank violated any promises or
agreement either express or implied with you (including claims that the Bank
violated the employee handbook); claims that the Bank has terminated your
employment for any illegal reason, or in an illegal fashion, including,
specifically, without limiting the generality of the foregoing, any claim under
the National Labor Relations Act (as amended), Title VII of the Civil Rights Act
of 1964 (as amended), the Age Discrimination in Employment Act (“ADEA”) (as
amended), the Equal Pay Act, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, the
Elliott-Larsen Civil Rights Act, or any other federal, state, or local law or
regulation prohibiting discrimination; or any claim for employment
discrimination, violation of public policy, emotional distress, defamation,
wrongful termination, wages, severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health and medical insurance, attorneys’ fees, or
any other compensation or fringe benefit. This Letter Agreement covers both
claims that you know about, and those that you may not know about.
     This Letter Agreement shall be binding upon and inure to the benefit of you
and the Releasees and any other individual or entity who may claim any interest
in the matter through you. You also acknowledge that you have not assigned any
of your rights to make the aforementioned claims or demands. By signing this
Letter Agreement, you are forever giving up your rights to make the
aforementioned claims or demands.
     5. Bank Property. You agree to return to The Bank, upon the Bank’s request,
to return to it all of its property in your possession, including, but not
limited to, keys, parking cards, company credit cards, cell phones, electronic
equipment, PDA, building identification cards, and any data compilations of any
sort relating to the Bank and/or to its customers. To aid you in

 



--------------------------------------------------------------------------------



 



Mr. Richard Miller
April 1, 2008
Page 3
assisting the Bank as set forth in Paragraph 6 of this Letter Agreement, the
Bank may elect to allow you to keep certain Bank property necessary for you to
perform these duties.
     6. Mutual Non-Disparagement, Confidentiality and Cooperation. The parties
agree that for a period of one (1) year after the date of the Mutual Separation
Date, neither party will say, write, or cause to be said or written, any
statement that may be considered defamatory, derogatory, or disparaging to the
Bank, Releasees or you.
     The parties represent that they have not disclosed, and promise they will
not disclose, this Agreement, or its terms to any person or entity except
attorneys, spouses (who must agree to be bound by these confidentiality terms
before disclosure is made), or as required by law or legal process.
     You promise that, during the period you receive severance payments from the
Bank as set forth in this Letter Agreement, and for a period of sixty (60) days
afterward, you will cooperate with the Bank by taking any actions reasonably
requested by the Bank and requiring not more than ten (10) hours of you time per
month, or providing any information requested by the Bank to transition your
duties, Bank customers or contacts to other Bank employees.
     You further agree that you will make yourself available, upon the request
of the Bank, to testify or otherwise assist in litigation, arbitration, or other
disputes involving the Bank, or any of its directors, officers, employees,
subsidiaries or parent corporations of either, at no additional cost to you,
during the period you receive severance payments from the Bank as set forth in
this Letter Agreement and at any time following the termination of your
employment by this mutual separation.
     7. Non-Admission. This Letter Agreement shall not in any way be construed
as an admission by the Bank of any liability or any wrongful or discriminatory
act.
     8. Termination and Other Items. The Bank will show your termination of
employment as being the result of a mutual agreement by you and the Bank to
separate your employment with the bank, on its records, and will not contest any
claim you make for unemployment benefits.
     In response to inquiries made about you by prospective employers, the Bank
will only provide the dates you worked for the Bank and the positions you held
while employed by the Bank, and advise them that your position with the Bank was
eliminated as a result of a mutual agreement between you and the Bank. The Bank
will also agree to provide you with a Letter of Recommendation on the Bank’s
Letterhead in a form agreed to by the Bank and you.
     You agree that you will not seek re-employment with the Bank, Birmingham
Bloomfield Bancshares, Inc., or any entity currently affiliated with them, and
that if you seek re-employment with the Bank, Birmingham Bloomfield Bancshares,
Inc., or any entity affiliated with them, they are in no way obligated to
consider you for such re-employment.

 



--------------------------------------------------------------------------------



 



Mr. Richard Miller
April 1, 2008
Page 4
     9. Records. You agree to withdraw any pending request you have made for
copies of your personnel records and not to make any further requests in the
future.
     10. No Future Lawsuits. You acknowledge and represent that you have not
filed, nor will file, any claims, charges, or complaints with any administrative
agency or court based on claims or demands that you have released herein. If any
agency or court assumes jurisdiction over, or files any claims, charges, or
complaints against the Releasees on your behalf, you will request, in writing,
that such agency or court withdraw the matter.
     11. Continuation of Obligations Under Any Other Agreement You Have With the
Bank. You and the Bank hereby agree and that the provisions of paragraphs 15-19,
22-23 and Section G of the Executive Employment Agreement made and entered into
on June 28, 2007 between you and the Bank (the “Employment Agreement”) shall
remain in full force and effect even after your execution of this Letter
Agreement.
     12. No Other Payments or Benefits. Other than as provided for in this
Letter Agreement, you hereby acknowledge receipt of all payments for wages
heretofore earned, vacation pay, and reimbursement of business expenses, and
that no payments of any kind other than those expressly set forth herein, are
owed to you.
     13. Time to Consider this Letter Agreement. You acknowledge that, in
accordance with the ADEA, as amended by the Older Workers Benefit Protection Act
of 1990, you have been given a period of twenty-one (21) days to review and
consider this Letter Agreement before signing it. If you elect to sign it
without availing yourself of the opportunity to consider its provisions for
twenty-one (21) days, you hereby acknowledge that your decision to shorten the
time for considering this Letter Agreement prior to signing is knowing and
voluntary, and such decision is not induced by the Bank through fraud,
misrepresentation, or a threat to withdraw or alter the provisions set forth in
this Agreement prior to the expiration of the twenty-one (21) day time period,
or by providing different terms should you agree to execute this Agreement prior
to the expiration of the twenty-one (21) day time period.
     14. Consultation with Attorney; Right to Revoke. You acknowledge that the
Bank has advised and encouraged you to consult with an attorney concerning this
Letter Agreement prior to executing this Agreement. By signing this Letter
Agreement, you acknowledge that you have read this Letter Agreement thoroughly,
that the you have been advised and encouraged by the Bank, and have had the
opportunity, to consult with an attorney prior to signing the Letter Agreement,
and that your agreement to the terms of this Agreement is knowing, willing, and
voluntary.
     You also acknowledge that you understand that you may revoke this Letter
Agreement within seven (7) days after the date on which you sign it, and that
this Letter Agreement as does not become effective until the expiration of the
seven (7) day period. In the event that you wish to revoke this Letter Agreement
within the seven (7) day period, you must send a letter to me, so that it is
received not later than the close of business on the seventh day after you sign
the Letter Agreement. If you do not revoke this Letter Agreement, the Bank will
begin paying you the severance pay described in paragraph 1, above.

 



--------------------------------------------------------------------------------



 



Mr. Richard Miller
April 1, 2008
Page 5
     15. No Other Promises. You acknowledge and represent that neither the Bank
nor any of its agents, representatives, or employees, have made any promise,
representation, or warranty whatsoever, express, implied, or statutory, not
contained herein, concerning the subject matter hereof, to induce you to execute
this Letter Agreement, and you acknowledge that you have not executed this
Letter Agreement in reliance on any such promise, representation, or warranty.
You and the Bank mutually acknowledge and agree that your employment at the Bank
will not continue beyond the Mutual Separation Date and that neither the Bank
nor you shall have any obligations to the other party following that date,
except as provided in this Agreement.
     16. Execution of Letter Agreement. This Letter Agreement is not enforceable
unless and until it is executed in writing by both parties.
     17. No Modification. This Letter Agreement may not be changed or modified,
nor may any covenant, representation or provision hereof be waived, except by an
agreement in writing signed by you and the President of the Bank. You
acknowledge and agree that, except for the provisions or paragraphs of any
agreement referred to in Paragraph 11, above, this Letter Agreement contains the
entire understanding between you and the Bank concerning your separation from
employment and the terms and conditions of the separation pay and benefits
offered in it, and that all previous agreements, either oral or written, between
you and the Bank, or any of it affiliates entities or parent corporations and
their directors, officers , employees or agents, are expressly superseded and
revoked by this Letter Agreement.
     18. Enforcement. This Letter Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, without
regard to its provisions regarding choice of law. If any term or condition of
this Letter Agreement shall be held to be invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, this Letter Agreement shall be
construed without such term or condition.
     If you agree to the above terms, please sign this Letter Agreement where
indicated below, and return the signed Letter Agreement to me. Keep a copy for
your records. You will have until 5:00 p.m. on April 23, 2008 to sign and return
this Letter Agreement to me. If you fail to do so by this time and date, the
offers made in this Letter Agreement are withdrawn and will be of no further
effect. The Bank encourages you to consult with an attorney before signing this
Letter Agreement.

            BANK OF BIRMINGHAM
      By:   /s/ William Aikens         William Aikens        Its: Chairman   

 



--------------------------------------------------------------------------------



 



         

Mr. Richard Miller
April 1, 2008
Page 6
     I acknowledge that I have read the terms and conditions set forth above in
this Letter Agreement, and accept and agree to them, and hereby acknowledge that
I have executed and signed this Letter Agreement freely and voluntarily. I
understand that I may revoke this Letter Agreement within seven (7) days after
the date on which I sign it, and that this Letter Agreement does not become
effective until the expiration of the seven (7) day period.
     I further acknowledge that Bank of Birmingham has advised me to consult an
attorney before signing this Letter Agreement.

                  /s/ RICHARD MILLER       RICHARD MILLER      Dated: 4/2/08,
2008     

 